Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-27-2007

Lauren W. v. DeFlaminis
Precedential or Non-Precedential: Precedential

Docket No. 05-3774




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Lauren W. v. DeFlaminis" (2007). 2007 Decisions. Paper 1375.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1375


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                             Nos. 05-3774, 05-4008, 05-4009


                 LAUREN W., BY AND THROUGH HER PARENTS,
                   JEAN AND JAMES W.; JEAN W.; JAMES W.,
                          ON THEIR OWN BEHALF,

                                          Appellants in No. 05-3774

                                            v.

                JOHN A. DEFLAMINIS, DR., IN HIS INDIVIDUAL
              CAPACITY; KITTY LUGAR, DR., IN HER INDIVIDUAL
              CAPACITY; RADNOR TOWNSHIP SCHOOL DISTRICT,

                                          Appellants in Nos. 05-4008 & 05-4009



                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                               (D.C. Civ. No. 03-cv-01526)
                      District Judge: Honorable Legrome D. Davis


                               Argued December 13, 2006

          BEFORE: FISHER, CHAGARES and GREENBERG, Circuit Judges


                            ORDER AMENDING OPINION


       It is hereby ordered that the opinion in this case filed March 22, 2007, is amended

as follows:
            (1) In the third line of the third paragraph in footnote 11 of the slip
     opinion on page 15 the word “of” should be inserted between “resolution”
     and “the”;

           (2) In the third line of footnote 13 on page 19 the word “deposition”
     should be substituted for “disposition”;

           (3) In the last line of footnote 13 on page 19 “non-moving” should
     be substituted for “nonmoving”;

           (4) In the first line of footnote 14 on page 19 “DeFlaminis” should
     be substituted for “DeFalminis” and “Lugar” should be substituted for
     “Luger.”


                                         By the Court,



                                                       /s/ Morton I. Greenberg
                                                            Circuit Judge

DATED: 27 March 2007